UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported) March 29, 2012 Medical Care Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53665 26-4227137 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) Room 815, No. 2 Building, Beixiaojie, Dongzhimen Nei, Beijing, China (Address of principal executive offices) Registrant’s telephone number, including area code: (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.03 Amendment to Articles of Incorporation or Bylaws; Change in Fiscal Year On March 30, 2012, Medical Care Technologies, Inc. (the “Company”) filed a Certificate of Amendment to its Articles of Incorporation (“Certificate”) with the Secretary of State of the State of Nevada to increase the number of shares of authorized capital of the Company from 500,000,000 shares of common stock, $0.00001 par value per share, to 8,000,000,000 shares of common stock, $0.00001 par value per share. The Certificate is annexed hereto as Exhibit 3.3. All statements made herein concerning the Certificate are qualified by reference to said Exhibit. Item 5.07 Submission of Matters to a Vote of Security Holders. A Special Meeting of Shareholders (the “Meeting”) of the Company was held on March 29, 2012. As of the record date of the Meeting, January 18, 2011, there were 326,614,300 shares issued and outstanding (which excluded 30,000,000 which are held in escrow and are not eligible for voting), and the Company received proxies from stockholders holding 171,209,922 shares, or 52.42% of the issued and outstanding shares. At the Meeting, the shareholders voted on the following two proposals and cast their votes as follows: Proposal 1:To authorize the amendment of the Company’s Articles of Incorporation for the purpose of increasing the authorized capital of the Company from 500,000,000 shares of common stock, $0.00001 par value per share, to 8,000,000,000 shares of common stock, $0.00001 par value per share. For Against Abstained Proposal 2:To grant discretionary authority to the Company’s Board of Directors to implement a reverse stock split of its common stock, on the basis of up to five hundred pre-consolidation shares for each one post-consolidation share to occur at some time within twelve months of the date of the Special Meeting with the exact time of the stock split to be determined by the Board of Directors. For Against Abstained Section 9-Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Certificate of Amendment to Articles of Incorporation, dated March 30, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 30, 2012 MEDICAL CARE TECHNOLOGIES INC. By: /s/Ning C. Wu Ning C. Wu President and Chief ExecutiveOfficer
